Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 17 have been amended to remove the contingent limitations identified in the previous Office Action. Therefore, each step in the methods of claims 1 and 17 must be considered in view of the prior art. As indicated in the previous Office Action, Swain and the additional prior art of record does not disclose or suggest classifying the one or more sentences in the email body individually as a statement of decision, judgement, inference, or fact utilizing classification model, generating multiple clusters of the classified statements according to a hierarchy of decision, judgement, inference, and fact, and selecting one of the clusters to automatically generate a summary of the incoming email corresponding to one of the clusters, as required be each of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616.  The examiner can normally be reached on W: 12-4, Th: 9-3, F: 9-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BLA 2/26/21
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656